946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Tyrone M. PAIGE, Appellant.
No. 91-3016.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C. Cir.  Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the judgment of conviction be affirmed.   The evidence adduced at trial, taken as a whole, was sufficient to warrant a jury determination of guilt beyond a reasonable doubt.   Furthermore, the trial court's decision not to award appellant a two-level reduction from the applicable sentencing range was not based on an error of law or fact, nor did it result from a misapplication of the federal Sentencing Guidelines.   See United States v. Zine, 906 F.2d 776 (D.C.Cir.1990) (per curiam).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.